Citation Nr: 1204375	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another (A&A) due to service-connected disabilities.

2.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).

3.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).

4.  Entitlement to a rating in excess of 40 percent for radiculopathy of the left lower extremity, with muscle atrophy and weakness.   

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity associated with residuals of a low back injury and nerve root compression at L4-L5.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's mother


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

In November 2010 correspondence, the Veteran requested that his claims be expedited due to medical and financial hardships.  This motion is hereby granted; the appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran served on active duty with the United States Navy from October 1978 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decisions by the Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2009 decision denied entitlement to SAH and SHA, while the May 2010 decision denied entitlement to SMC based on A&A.

The Veteran testified at an August 2011 hearing held at the undersigned at the RO; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of VA treatment records added to the file since the January 2011 Statements of the Case (SOCs) on the appellate issues.

The issue with regard to SMC has been recharacterized; SMC based on housebound status is a lesser level of compensation than A&A.  The below grant of A&A benefits renders consideration of that aspect of the Veteran's claim unnecessary, and is consistent with his assertions at his Board hearing.

The issue of entitlement to an SAH grant and the inextricably intertwined issues of higher ratings for bilateral lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for a low back disability with bilateral radiculopathy, and a pain disorder, with a combined schedular evaluation of 80 percent; he is paid at the 100 percent rate due to a finding of total disability based on individual unemployability (TDIU).

2.  The service-connected disabilities are treated as a "single disability" under 38 C.F.R. § 4.16(a).

3.  Due to his service-connected disabilities, the Veteran requires the regular assistance of another to protect himself from the dangers of daily life.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMC based on A&A have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011). 

2.  The criteria for a certificate of eligibility for assistance in acquiring necessary special home adaptations have not been met.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July and December 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations have been conducted and medical opinions obtained.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Examiners have made all required findings and offered requested opinions with supporting rationale; the examinations are adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board may proceed with the issues.     



Evidence

The Veteran is service-connected for a low back disability with bilateral lower extremity radiculopathy, and a pain disorder, with a combined schedular evaluation of 80 percent; he is paid at the 100 percent rate due to TDIU.  There are no other service-connected disabilities or pending claims of service connection.

At an October 2009 VA examination, moderately severe to severe lower extremity radiculopathy was diagnosed.  The Veteran was "essentially limited to a wheelchair."  Marked weakness of the leg muscles was noted, and the examiner commented that he could "barely maneuver in the wheelchair."  The doctor did not address the Veteran's ability to perform activities of daily living.

In December 2009, a VA form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, was submitted.  The examiner, a medical doctor, reported that the Veteran was able to feed himself, but could not prepare his own meals.  He did not need help bathing or attending to other hygiene needs.  The Veteran was dependent on a wheelchair or walker for mobility, and could leave his house "with supervision and supported in wheelchair."  The examiner noted and described the service-connected low back disability with associated radiculopathy, but also considered the impact on nonservice-connected migraines and fibromyalgia on functioning.

In connection with the Form 21-2680, the Veteran was seen by a treating nurse.  The December 2009 VA progress note reveals that the Veteran's mother, his sole caregiver, had to be with him all the time.  He tripped and fell when walking short distances with his walker.  He reported intermittent constipation and diarrhea, and often soiled himself because he could not get to the toilet in time.  He did have bedside urinals and commodes, which helped a little.  The only thing he did for himself was eat.

At a March 2010 VA examination, the Veteran reported he used a wheelchair most of the day.  He used a walker around the house for short durations.  He denied incontinence of bowel or bladder, and reported he could attend to the needs of nature.  He was clean and well dressed; he could dress himself except for shoes and socks.  He was assisted with bathing.  He performed minimal cooking.  He left the house only with his mother.  Low back and lower extremity pain were diagnosed.  The examiner stated that while the service-connected disabilities were factors in determining whether regular aid and attendance is required, there were additional disabilities which were not service-connected which also had to be considered.  Among these were neurological pain and impairments due to alcoholic neuropathy, myopathy, and B-12 myelopathy.  The doctor opined that it was impossible to distinguish among the affects of these conditions, and hence speculation would be required to determine if the service-connected disabilities alone rendered him in need of A&A.  The examiner stated that the Veteran did require A&A, however.

A VA form 21-2680 was also completed by a VA doctor in March 2010; the examiner focused his inquiry on the service-connected low back and lower extremity disabilities.  The Veteran was clean and well dressed; he could dress himself except for socks and shoes.  Bathing required assistance.  He was able to cook breakfast and attend to the needs of nature.  He reported no bowel or bladder incontinence.  He used a wheelchair, but could walk up to 10 feet without the help of another person.  The examiner concluded that daily skilled care was not required.  

In November 2010, a VA neurologist reviewed the Veteran's records and addressed the etiology of the Veteran's lower extremity neurological disabilities.  He noted that nonservice-connected B-12 myelopathy and alcoholic polyneuropathy manifested the same symptomatology as the service-connected lower extremity radiculopathies.  He could not distinguish among their impacts without resorting to speculation.

The same month a VA staff physician and a social worker cosigned a statement supporting the "strong probability" that current radiculopathy was related to worsening of the Veteran's service-connected disabilities.

A hearing was held before a Decision Review Officer (DRO) at the RO in November 2010.  The Veteran and his mother reported that due to lower extremity neurological problems, which they associated with his service-connected low back disability, the Veteran was confined to a wheelchair most of the time.  On several occasions, emergency responders were called to help lift the Veteran after a fall.  They stated the Veteran could "manage with a wheelchair" and perform functions like doing laundry or cooking a little bit.  He related bowel problems to irritable bowel syndrome (IBS).

The Veteran and his mother testified at a personal hearing before the undersigned in August 2011.  They reported that the Veteran required assistance to get out of bed so he can transfer to the wheelchair or walker.  He required assistance with bathing and toileting.  He could not go grocery shopping.  The Veteran had a history of falling and needed help to rise.  He could not reach switches and plugs where they were usually placed.  While he could no longer feed himself, this was associated with nonservice-connected upper extremity problems.  

SMC

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a).  The need for assistance need not be constant.

As a threshold matter, a Veteran must be rated 100 percent disabled for a single service-connected disability to establish basic entitlement to SMC based on aid and attendance.  Any lesser degree of impairment would be inconsistent with the requirements of 38 C.F.R. § 3.352.  The Veteran is currently in receipt of TDIU, meaning he has been found totally disabled.  For A&A purposes, this qualifies as a single service-connected disability.  It is based on a series of disabilities which are considered to be a "single disability" under 38 C.F.R. § 4.16(a).  The low back and leg disabilities are expressly related, and the pain disorder is inextricably intertwined with his pain complaints for those disabilities.  TDIU, when based on a single disability, is qualifying for SMC purposes.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The evidence of record establishes a factual need for the assistance of another person to protect himself from the dangers of his daily environment.  Although nonservice-connected factors have a definite impact on his ability to attend to activities of daily living, service-connected factors alone impair his ability to function sufficiently to warrant entitlement to A&A.  As lower extremity symptomatology from both service-connected and nonservice-connected conditions cannot be separated, all reasonable doubt must be resolved in favor of the Veteran and the totality of the functional impairment of the legs is attributed to service-connected disabilities for the purposes of this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran is confined to a wheelchair or scooter; while he can walk short distances with a walker, he is entirely dependent on assistive devices for his mobility.  He is prone to falls due to the weakness of his legs, and cannot rise unassisted.  Emergency personnel have had to come assist him after falls.  Although bowel and bladder problems are related to nonservice-connected conditions, the Veteran's inability to quickly rise and move or transfer to a toilet has caused problems with toileting and personal hygiene.  He has soiled himself, his bedding, and his clothes at times.  He has reported sores and blisters on his buttocks and legs due to his immobility, and so toileting accidents present a danger of infection.  The Veteran is unable to adequately protect himself from these daily dangers without assistance.

Other problems, such as an inability to cook or independently feed or dress himself, are attributed by medical professionals and/or the Veteran and his mother to upper extremity problems which are not service-connected and may therefore not be considered.

Nevertheless, the extent of impairment from low back and lower extremity disabilities renders the Veteran unable to defend himself from the dangers inherent in his environment.  The Board recognizes that there is evidence both for and against the claim; however, in such situations, where the evidence is essentially in equipoise, reasonable doubt is found in favor of the Veteran.  Special monthly compensation based on the need for the regular aid and attendance of another (A&A) due to service-connected disabilities is thus warranted.

The Board stresses that the grant of entitlement to A&A benefits is based on the need for the regular assistance of another, and is in not to be construed as a finding of loss of use of the lower extremities (which is the subject of the remand below). 

SHA

To establish entitlement to eligibility for a certificate for assistance in acquiring necessary special home adaptations (SHA), the evidence must demonstrate that the Veteran is permanently and totally disabled due to service-connected disabilities rendering him blind in both eyes with 5/200 vision or less, or with anatomical loss or loss of use of both hands, or with residuals of an inhalation disability, or residuals of severe burns causing contracture an limitation of the extremities and trunk.  38 C.F.R. § 3.809a. 

The Veteran is not currently service-connected for any impairment of his vision, upper extremities, or lungs, or for burn residuals.  There is no pending claim for service connection of any of the specifically enumerated disabilities in 38 C.F.R. § 3.809a.  The Veteran has not alleged entitlement to service connection for such, at any time.  While current medical records show treatment for neurological impairment of the hands, and a diagnosis of chronic pulmonary disease, the conditions are simply not service-connected as is required by law.

In the absence of any of the enumerated service-connected disabilities, entitlement to SHA cannot be granted.




ORDER

Special monthly compensation based on the need for the regular aid and attendance of another (A&A) due to service-connected disabilities is granted.

A certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA) is denied.


REMAND

Remand is required with respect to the claim of entitlement to SAH for compliance with VA's duty to assist the Veteran in substantiating his claim, and to ensure that he is afforded a full and fair opportunity to participate in the adjudication of his claim.  

Entitlement to a certificate for specially adapted housing (SAH) is established when the Veteran is permanently and totally disabled due to enumerated service-connected disabilities.  The qualifying disabilities are: 1) the anatomical loss or loss of use of both lower extremities such that locomotion without an assistive device is precluded; 2) light perception only blindness in both eyes, plus the anatomical loss or loss of use of one lower extremity; 3) the anatomical loss or loss of use of one lower extremity in combination with a disease or injury which precludes locomotion without an assistive device; or 4) the anatomical loss or loss of use of one lower and one upper extremity such that locomotion without an assistive device is precluded.  38 C.F.R. § 3.809. 

Loss of use of an extremity is defined as having no effective function beyond that which would be possible with use of a suitable prosthetic appliance.  Considered functions include grasping and manipulation in the hand, and balance and propulsion in the feet.  38 C.F.R. § 4.63.  Responsibility for determining loss of use lies with the adjudicator and not an examining physician.  Tucker vs. West, 11 Vet. App. 369 (1998). 

The question of loss of use of either the left or right lower extremities has not been specifically addressed by VA.  The currently assigned evaluations for the lower extremity disabilities (40 percent on the left and only 20 percent on the right) are not entirely consistent with such a finding, but the Veteran and his mother have asserted, with specific reference to symptomatology, that the impairment of the lower extremities has worsened since the most recent November 2010 examination.  

The evaluation of the lower extremity disabilities, and the clinical descriptions of the current impairments, are relevant to the necessary findings regarding loss of use involved with the SAH claim.  The unadjudicated claims and the current appeal are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Remand is therefore required for updated evidence, to include provision of VA examination and obtaining of medical records, and formal adjudication of the pending claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain updated VA treatment records from the medical center in Little Rock, Arkansas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2010 to the present.

2.  Schedule the Veteran for a VA peripheral nerves examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must fully describe the Veteran's lower extremity neurological symptoms and manifestations.  The examiner must comment on the remaining function of each lower extremity, to include as relates to balance and propulsion.  The examiner should clearly opine whether the Veteran would be equally well served by an amputation of either lower extremity, and if so, at what level.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Adjudicate the claims for increased rating of left and right lower extremity radiculopathies, to include consideration of loss of use of either limb.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


